Citation Nr: 1733482	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for tinea pedis, tinea corporis, and onychomycosis ("skin disability").  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2007, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.  

These matters were previously before the Board in June 2016, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran's skin disability has infected more than 5 percent but less than 20 percent of his total body area or exposed body area.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service connected skin disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016). 

This appeal stems from a claim to entitlement to an increased initial rating for the Veteran's service-connected skin disability.  In order to evaluate the Veteran's current level of disability and any changes in his service-connected skin disability, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim to an increased rating.

The Veteran has been diagnosed with a skin disability and it has been evaluated under diagnostic Code 7806.  38 C.F.R. § 4.118, DC 7813.  As further discussed below, the Veteran's service-connected skin disability does not involve either the head, face, or neck, and does not involve scarring, so other diagnostic codes do not apply.  Further, his skin disability is manifested by symptoms most closely analogous to dermatitis.  Therefore, the Board finds that the disability should be evaluated under DC 7806.  The Board notes that the RO has assigned a 10 percent rating under this diagnostic code. 

Under DC 7806, a 10 percent evaluation for dermatitis requires involvement of at least 5 percent, but less than 20 percent, of the entire body; at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent evaluation requires involvement more than 40 percent of the entire body; more than 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required constantly or nearly constantly during the past 12-month period.

The Veteran underwent a VA examination in August 2013.  At this examination the diagnosis of skin disability was continued.  The examiner noted that he had been treated with oral or topical medication in previous 12 months described by the Veteran as prescription topical anti-fungal cream used for fungal groin and foot rash, at a constant or near constant basis.  Upon examination the examiner did not see any scarring or disfigurement of the head, face, or neck.  Nor were any benign or malignant skin neoplasms noted.  Additionally, the Veteran did not have any systemic manifestation due to any skin diseases.  The Veteran had not any treatments or procedures other than systemic or topical medications in previous 12 months for exfoliative dermatitis or palulosquamous disorders.  During the examination no debilitating episodes in the previous 12 months due to uticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were noted by the examiner or reported by the Veteran.  After examining the Veteran, his skin disability was shown to cover less than 5 percent of total body area and no exposed area of his body.  

Treatment notes from 2012 state that the Veteran had no edema, with some tinea changes between his toes and that he using topical Lamisil once a week.  Physician mentioned that he should increase topical treatment to once daily, but "otherwise he was doing well with no additional concerns." 

A VA examination in October 2011 continued the Veteran's diagnosis of tinea pedis bilaterally.  His skin disability did not cause scarring or disfigurement of the head, face, or neck; there were no benign or malignant neoplasms.  He had been using oral or topical medication during the previous 12 months on a constant/near-constant basis.  The examiner that it covered between five percent and 20 percent of the total body area, and no exposed area.  At the time of this examination, it was noted that the Veteran had tinea corporis in the form of hyperpigmented coalescing plaques with central clearing and a raised scaling noted on the lower abdomen, buttocks, and thighs.  

In September 2006, the Veteran underwent another VA examination for his skin disability.  He had the following symptoms secondary to his skin disability of itching, crusting, and oozing of the skin between his toes.  There was presence of a skin disease with peeling skin, oozing, and cracks with deep fissures in between the first, second, and third toe bilaterally.  His skin disability did not involve the face or neck, and covers one percent of his total body skin and is not in an exposed area.  At the time of this examination, the Veteran had not been treating his disability, but it was noted that his skin lesions were not a manifestation of a systemic disease or a nervous condition.  

In April 2004, the Veteran underwent a VA examination for his skin disability.  Upon examination it was shown that the Veteran had no evidence of ulceration.  There was some exfoliation of the skin, interdigitally, between all toes on both feet.  There was also a slight crusting and depigmentation of the affected area.  The only tissue loss was the sloughing of the skin, and there was no limitation of motion related to this tissue loss.  

In July 2002, the Veteran had an examination to determine the current severity of is tinea pedis.  At that time he demonstrated bilateral tinea pedis with crusting and ulcerations noted on the bilateral feet in the creases of each two.  The examiner commented that his condition caused him to have minor effects on his activities of daily living as well as minor effects on his ability to perform job functions.  

In the absence of any objective evidence that the Veteran's skin disability either involves involvement of 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, the Board concludes that a grant of a rating in excess of 10 percent for the Veteran's skin disability is not warranted.  38 C.F.R. §§ 4.3, 4.118, DC 7806. 

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indication of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's skin disability are contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's skin disability manifests in coverage of less than 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  These findings fall well within the criteria contemplated in Diagnostic Code 7806. 

Furthermore, even if the symptoms were not adequately contemplated within the Diagnostic Code rating criteria, in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran, that his tinea cruris has required the Veteran to be hospitalized at any time.  He has not alleged that his skin disability has affected his ability to work.  Nor has the Veteran alleged any comparable limitations resulting from his tinea cruris s.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations most recently August 2013, which are adequate for the purposes of determining the severity of his disability as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to a rating in excess of 10 percent for tinea pedis, tinea corporis, and onychomycosis is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


